DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 11,14-19, and 23-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bath et al(2011/0023874) taken together with European Patent Application(EP1817990).
	Bath et al teaches a humidifier(15) for humidifying a pressurized flow of breathable gas for respiratory therapy for a patient(para 0066) comprising a gas inlet configured to receive gas from a flow generator(12), a tub(14) adapted to hold a liquid, the tub including sidewalls and a bottom, a gas outlet(88) adapted to be connectable to a tube to provide humidified gas to a patient interface, and a heating apparatus in figure 29, including a heating element(908) which converts electrical power to heat energy, a thermally conductive hot plate(902) having a first surface and a second surface, the first surface of the hot plate being arranged to receive the heat energy from the heating element, the second surface of the hot plate being configured and arranged to heat the liquid in the tub.  Bath et al is silent as to a protective coating overmolded over the hot 
	Bath et al taken together with European patent application further teaches wherein the heating element is in direct contact with the first surface of the hot plate.   Bath et al taken together with European patent application further teaches wherein the protective coating provides a water and/or vapor sealed protective layer across the second surface of the hot plate.  Bath et al taken together with European patent application further teaches wherein the protective coating is thermally conductive(noting silicone coating) as to effectively transfer heat from the hot plate to the liquid in the tub.  Bath et al taken together with European patent application further teaches wherein the protective coating is formed of a biocompatible material.  Bath et al taken together with European patent application further teaches wherein the protective coating is formed of a silicone or UV cured polymer.  Bath et al taken together with European patent application further teaches wherein the bottom of the tub includes a bottom external wall .  
Allowable Subject Matter
Claims 12,13, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim 20 recites “wherein the heating apparatus forms the bottom external wall of the tub”.  Bath et al teaches a heating apparatus which is separate from the bottom external wall of the tub.
	Claim 21 recites “wherein the bottom of the tub includes a bottom external wall below the heating apparatus that connects with lower ends of the sidewalls”.  Bath et al teaches a heating apparatus which is separate from the bottom external wall of the tub.
	Claim 22 recites “wherein the sidewalls are overmolded onto the heating apparatus”.  Bath et al teaches a heating apparatus which is separate from the bottom external wall of the tub.


	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
March 23, 2022